DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (page 2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show blocking locks or rabbets (5) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Here, the figures are so grainy as to prevent discernment of the specific structure of Applicant’s invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “in the front part the base of the sheet (1) contains a lug (6);” and that “lugs (4) that make blocking locks and rabbets (5)” (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Re the former, one of the figures show the front part of the base of the sheet containing the lug, described in the Specification as being #4. Instead, figure 3 illustrates, and the Specification discloses, that protrusion #6 is in the front part of the base of the sheet. Re the latter, while lugs #4 and blocking locks and rabbets #5 are both depicted in the figures, the figures do not show the lugs #4 “mak[ing]” the blocking locks and rabbets #5. Instead, they appear to be distinct structural elements, the lugs not forming any portion of, or related to, the blocking locks and rabbets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  “characterized in that” in each of claim 1, line 2 and claim 2, line 1 should be replaced with –wherein--; “a lug (6) and” in claim 1, line 7 should be amended to recite –a lug (6), and--; and “left respectively” in the last line of claim 2 should be –left, respectively--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the lower part," “the base,” “the particular module,” “the front part,” and “the rear part” in lines 3-4, 4, 5, 7, and 7-8, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “blocking locks and rabbets” in lines 4-5 are distinct from the “locks” previously recited in line 2; what “the lower part,” “the front part,” and “the rear part” are of; and the metes and bounds of “a shape close to a polyhedron” (emphasis added) in line 6, particularly what would be considered to be a shape close to a polyhedron, or not close to a polyhedron.
Claim 2 recites the limitations "the external side walls," “the sheet (9a),” and “the sheet (9b)” in lines 1-2, 2, and 2-3, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. Re the sheets, there is no antecedent basis for sheets either referred to as “9a” or “9b.” It is further unclear as to whether “clasps” in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202013000232 U1 (hereinafter DE ‘232; English-language translation provided on PTO-892).
see Drawing Objection above, specifically relating to the structure of the blocking locks and rabbets, front part of the base of the sheet containing a lug, and lugs that make blocking locks and rabbets; see also 112(b) rejections), DE ‘232 teaches a breeding comb for solitary bees (see, e.g., Abstract and “Description” at page 1, paragraph 2 to page 2, paragraph 3 (beginning “The bee-like insects…”; ending “for nesting.”)), comprised of single modules (see figure 4) in the form of a sheet containing grooves (3) and locks (2), wherein the grooves of the sheet are separated from one another with side walls (vertical side walls extending upwardly from 1 to form lower side walls of 3; see figures 3 and 4), while the sheet contains lugs (lugs formed by top portion of 2) that make blocking locks and rabbets (see figure 3, showing the top portion of 2 forming a blocking lock via the protrusion and a rabbet via the wider shoulder below the blocking lock) in which the side walls of the particular module are inserted (see figure 5 and “Description” at page 3, paragraph 2 (beginning “The essence…”; ending “the breeder.”), thus forming nesting tunnels with a cross-section with a shape close to a polyhedron (see id. and “Description” at page 3, paragraph 3 (beginning “It is important…”), while in the front part the base of the sheet contains a lug (see figures 4 and 5, showing each of the lugs extending to the front part of the base of the sheet; alternatively, compare the protrusion in figures 1 and 3, with Applicant’s protrusion #6 in figure 3), and in the rear part (rear closed parts of the channels; see figure 4) the sheet is limited with a rear wall (see id. and figure 5) containing a clasp (upwardly extending protrusions on the rear wall, similar in structure to 2). See id. and “Description” at page 3, paragraph 2.
see figures 3 and 4), rather than in the lower part the base of the sheet contains the lugs, as recited.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the lower part, rather than the upper part, of the base of the sheet of DE ‘232 to contain lugs, in order to meet a desired manufacturing or assembly preference. Such a modification would have involved using known methods and structures to yield predictable results. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 2, as best understood (see 112(b) rejections above), DE ‘232 teaches that the external side walls of the sheet are fitted with clasps (upwardly extending protrusions on the furthest left and side walls; see figure 4) of the sheet (one of the sheets; see id. and figure 5) and of the sheet (one of the other sheets; see id.) that make side locks, right and left, respectively. See id. and “Description” at page 3, paragraph 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642